Supreme Court
OF
Nevapa

(0) TA. ERO

IN THE SUPREME COURT OF THE STATE OF NEVADA

ALI SHAHROKHI, No. 84341
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; THE HONORABLE DAWN
THRONE, DISTRICT JUDGE; JON
NORHEIM, HEARING MASTER;
KAREN S. CLIFFE, DIRECTOR D.A.
FAMILY SUPPORT; AND ELIZABETH
INSKEEP, FAMILY SUPPORT CASE
MANAGER,
Respondents,

and
KIZZY BURROW,
Real Party in Interest.

 

 

ORDER DENYING PETITION

FOR WRIT OF MANDAMUS OR PROHIBITION

This is an original, pro se petition for a writ of mandamus or
prohibition challenging several aspects of the underlying child support
enforcement action against petitioner.

In particular, petitioner asserts that real party in interest lacks
standing to pursue the matter through the district attorney's office under
NRS 125B.150(3) and Hedlund v. Hedlund, 111 Nev. 325, 890 P.2d 790
(1995), as she and the child live outside of Nevada. He also asserts
infringement on his Sixth Amendment right to counsel, claiming that the
contempt proceedings below are criminai in nature; contends that an
employee of the district attorney's office improperly modified a hearing date

set by the district court, as set forth in a notice of hearing she served; and

Z7- 036S0

 

 

 
Supreme Court
OF
Nevapa

(01 19474 EE

argues that the hearing master improperly heard the matter in November
2021, when a disqualification motion was pending against the judge who
appointed that hearing master. Further, in a subsequently filed emergency
motion for stay and supplement thereto, petitioner asserts that the
contempt proceedings are based on a child support order that is void for
violating protections afforded a criminal defendant and thus unenforceable.

Having reviewed the petition and supporting documents, we
conclude that petitioner has not demonstrated that our extraordinary and
discretionary intervention is warranted. NRS 34.160; NRS 34.320; Pan v.
Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
(recognizing that petitioner bears the burden to demonstrate that writ relief
is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
P.2d 849, 851] (1991). Accordingly, we

ORDER the petition DENIED.!

Silver

(ally. , Jd.

Cadish

   

Pickering

  

 

In light of this order, petitioner's emergency motion for stay of the
March 22, 2022, hearing pending our consideration of this matter is denied

as moot.

 

 

 
ec: Hon. Dawn Throne, District Judge, Family Court Division
Clark County District Attorney
Ali Shahrokhi
Kizzy Burrow
Jon Norheim
Elizabeth Inskeep
Karen S. Cliffe
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(0) 147A RES